CIRILLO, Judge,
dissenting:
I dissent. The primary object of Officer Cobb’s warrant-less search was to gather evidence of criminal activity, not to determine the cause and origin of the recent fire. Therefore, a warrant was required showing probable cause to search the appellees’ premises. Since the appellees did not give their consent to the warrantless search, and there were no exigent circumstances involved, the appellees’ fourth amendment rights were violated, and the evidence obtained must be suppressed.
Exigent circumstances exist when fire officials enter a home to fight a fire. Michigan v. Clifford, 464 U.S. 287, *74104 S.Ct. 641, 78 L.Ed.2d 477 (1984). After the fire is extinguished fire officials may remain inside the premises for a reasonable period of time to investigate its cause and origin. Michigan v. Tyler, 436 U.S. 499, 98 S.Ct. 1942, 56 L.Ed.2d 486 (1978); Commonwealth v. Hinkson, 315 Pa.Super. 23, 461 A.2d 616 (1982). Such investigations constitute a continuation of the first legal warrantless entry, and do not violate the fourth amendment to the Constitution since a compelling public interest is served in determining the cause and origin of fires. Tyler, 436 U.S. at 509, 98 S.Ct. at 1951, 56 L.Ed.2d at 498.
However, if the primary object of a warrantless search is not to determine a fire’s cause, but to gather evidence of criminal activity, a continuation does not exist and it is necessary to obtain a criminal search warrant demonstrating probable cause to believe that relevant evidence will be found in the place to be searched. Clifford, 464 U.S. at —, 104 S.Ct. at 649, 78 L.Ed.2d at 484.
Did Officer Cobb enter the appellees’ burned premises to determine the cause and origin of the fire, thereby justifying a warrantless entry of the appellees’ home, or did he gain entrance to gather evidence of criminal activity, thereby triggering the appellees’ fourth amendment rights?
I believe the facts show that Officer Cobb entered the appellees’ home to gather evidence of criminal activity. At the suppression hearing under cross-examination, Officer Cobb testified that the fire chief told him that the fire was suspicious in origin. S.T. 11. The fire chief thought the fire suspicious because the electricity had been turned off. Id. at 12. Cobb further stated that the term “suspicious in origin” usually referred to an arson fire. Id. Cobb himself suspected arson. Id. at 13. Cobb’s testimony supports the inference that he entered the appellees’ home to search for evidence of arson.
More than twelve hours elapsed from the time the firemen extinguished the blaze to the time when Officer Cobb conducted his warrantless search. Cobb could have easily obtained a warrant from a magistrate on the way to the *75appellees’ premises. In fact, Cobb testified that he travelled right past the magistrate’s office on his way to make the warrantless search.
Since Officer Cobb’s search was conducted without a valid warrant, without the consent of the appellees, and without the exigent circumstances necessary to support a warrantless search, it was invalid under the fourth and fourteenth amendments. Any evidence obtained as a result of this entry must, therefore, be excluded at the appellees’ trial.
The majority’s holding to the contrary allows fire officials to circumvent the warrant requirement by making every investigation into criminal activity at the scene of a fire an investigation of the cause and origin of the fire. The Supreme Court in Tyler and Clifford did not intend to further erode the warrant requirement of the Constitution in the manner accomplished by the holding of the majority in the present case.
I would affirm the suppression order of the trial court.